Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
         The following is an Examiner's Statement of Reasons for Allowance: 

         Claims 1-15 are allowed because none of the prior art references of record teaches a liquid surface imaging device comprising: an irradiator that is configured to irradiate a liquid surface in a nozzle of a liquid discharge head with light emitted from a plurality of lightings of the irradiator; and an imaging device configured to image the liquid surface, wherein the plurality of lightings is arranged point-asymmetrically with a center of the imaging device as a point of symmetry in the combination as claimed. 

        Claims 16-18 are allowed because none of the prior art references of record teaches a liquid surface imaging device comprising: an irradiator that is configured to irradiate a liquid surface in a nozzle of a liquid discharge head with light emitted from a plurality of lightings of the irradiator and an imaging device configured to image the liquid surface, wherein the plurality of lightings is arranged point-symmetrically with a center of the imaging device as a point of symmetry, and the irradiator is configured to individually turn off a part of the plurality of lightings and turn on the other part of the plurality of lightings in the combination as claimed. 

        Claims 19-20 are allowed because none of the prior art references of record teaches a liquid surface imaging device comprising an irradiator that includes a belt-shaped lighting, the irradiator configured to irradiate a liquid surface in a nozzle of a liquid discharge head with light emitted from the belt-shaped lighting; and an imaging device configured to image the liquid surface, wherein the belt-shaped lighting has a shape point-asymmetric with a center of the imaging device as a point of symmetry.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
  
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853